Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2021/0216356 A1  discloses  Aspects of a workflow evaluation interface for validating, debugging, and evaluating virtual machine workflows are described. In one example, a method for displaying a workflow includes capturing a workflow for management of at least one virtual machine. The workflow can include a number of schema elements, among other attributes, input parameters, and output parameters for tasks of the workflow. The method can also include evaluating a logical flow among the schema elements in the workflow and populating a flow panel in a workflow evaluation interface. The flow panel can include a hierarchical flow of tasks in the workflow and at least one nested multi -task sequence in the workflow. The flow panel can include a carrot to expand the nested multi -task sequence as a branch of the hierarchical flow of tasks. The method can also include rendering a graphical representation of the logical flow among the plurality of schema elements.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … evaluating a logical flow among the plurality of schema elements in the workflow; populating a flow panel in a workflow evaluation interface, wherein the flow panel comprises a hierarchical flow of tasks in the workflow and at least one nested multi-task sequence in the workflow; and rendering a schema panel in the workflow evaluation interface, the schema panel comprising a graphical representation of the logical flow among the plurality of schema elements. Since the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195